 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-219-MCE
11
                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                      CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                           UNDER SPEEDY TRIAL ACT; ORDER
13
     ABEL MACIAS-CONTRERAS,                             DATE: July 25, 2019
14                                                      TIME: 10:00 a.m.
                                 Defendants.            COURT: Hon. Morrison C. England, Jr.
15
16
                                                STIPULATION
17
            1.     By previous order, this matter was set for status on July 25, 2019.
18
            2.     By this stipulation, counsel for the United States, James R. Conolly, and counsel for
19
     defendant Abel Macias-Contreras (a.k.a. Gonzalez-Osegura), Clemente Jiménez, move to continue the
20
     status conference for Mr. Macias-Contreras until September 19, 2019, and to exclude time between
21
     July 25, 2019, and September 19, 2019, under Local Codes A and T4.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)      This matter came before the Court for a status conference on January 3, 2019, at
24
            10:00 a.m. Defense counsel expressed his concern about the defendant’s ability to assist in his
25
            own defense and, pursuant to 18 USC § 4241(a), orally moved for the Court to order an
26
            evaluation of Defendant’s competency. After further inquiry from the court, in addition to the
27
            concerns articulated by defense counsel, and based on Defendant’s in-court behavior, the Court
28
            ordered the Defendant evaluated pursuant to 18 U.S.C. §§ 4241(b) and 4247(c).
      STIPULATION TO CONTINUE STATUS AND EXCLUDE        1
30    TIME; ORDER
 1               b)      Defendant arrived at the Metropolitan Correctional Center (MCC), in San Diego,

 2        on April 26, 2019.

 3               c)      On May 14, 2019, medical staff from the MCC wrote to this Court,

 4        recommending that Defendant be evaluated at a Federal Medical Center. Citing Defendant’s

 5        behavior, and the limited resources available to the MCC, the letter indicated that the ability to

 6        assess Defendant more reliably and Defendant’s chance to improve would both be best served by

 7        Defendant’s transfer to a Federal Medical Center.

 8               d)      The parties are in the process of conferring about how to proceed, in light of the

 9        fact that the MCC has recommended the Defendant undergo further competency evaluation. The

10        parties therefore agree that it would be appropriate to exclude time under Local Code A, because

11        it is delay that results from an examination to determine Defendant’s mental competency.

12               e)      In addition, the government has represented that it has produced discovery in the

13        form of investigative reports and photographs, which the defendant needs further time to review,

14        discuss with his counsel, and pursue investigation.

15               f)      Counsel for the defendant believes that failure to grant the above-requested

16        continuance would deny counsel the reasonable time necessary for effective preparation, taking

17        into account the exercise of due diligence.

18               g)      Based on the above-stated findings, the ends of justice served by continuing the

19        case as requested outweigh the interest of the public and the defendant in a trial within the

20        original date prescribed by the Speedy Trial Act.

21               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22        et seq., within which trial must commence, the time period of July 25, 2019 to September 19,

23        2019, inclusive, should be deemed excludable pursuant to 18 U.S.C. §§ 3161(a)(1)(A) (Local

24        Code A), and pursuant to18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results

25        from a continuance granted by the Court at Defendant’s request on the basis of the Court’s

26        finding that the ends of justice served by taking such action outweigh the best interest of the

27        public and the defendant in a speedy trial.

28        4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
30   TIME; ORDER
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 2 must commence.
 3          IT IS SO STIPULATED.

 4   Dated: July 18, 2019                                   MCGREGOR W. SCOTT
                                                            United States Attorney
 5
                                                            /s/ James R. Conolly
 6                                                          JAMES R. CONOLLY
                                                            Assistant United States Attorney
 7
 8   Dated: July 18, 2019                                   /s/ Clemente Jiménez
                                                            CLEMENTE JIMÉNEZ
 9                                                          Assistant Federal Defender
                                                            Counsel for Defendant
10                                                          Abel Macias-Contreras
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE        3
30    TIME; ORDER
 1                                                    ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court finds specifically
 4 that the requested continuance is delay that results from an examination to determine the mental
 5 competency of the defendant. The Court also finds specifically that the failure to grant a continuance in
 6 this case would deny counsel reasonable time necessary for effective preparation, taking into account the

 7 exercise of due diligence. The Court finds the ends of justice are served by granting the requested
 8 continuance and outweigh the best interests of the public and defendant in a speedy trial.
 9          Time from the date the parties stipulated, up to and including September 19, 2019, shall be

10 excluded from computation of time within which the trial of this case must be commenced under the
11 Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) [Local Code A], and 18 U.S.C. §
12 3161(h)(7)(A) and (B)(iv) [Local Code T4]. It is further ordered that the July 25, 2019 status conference
13 shall be continued until September 19, 2019, at 9:30 a.m.
14          IT IS SO ORDERED.

15 Dated: July 23, 2019
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          4
30    TIME; ORDER
